On Petition for Rehearing.
PER CURIAM.
The plaintiff’s petition for rehearing must he denied.. A rule of the Interstate Commerce Commission requires two end handholds on tenders of engines, “one near each side of rear end of tender on face of end sill.” The engine in question was so equipped. It had handholds on the face of the end sill op each side of the drawbar.
Another rule requires end handholds on shifting engines: “One on pilot buffer beam; one on rear end of tender.” The one on pilot buffer beam “extending across front end of locomotive”; the “one on rear end of tender, extending across * * * rear end of tender.” The latter handhold, it will be observed, is not located on the face of endsill, as in the first rule mentioned, but on rear end of tender and across it. The rule does not otherwise specify where on the rear end of the tender it shall be located, hut leaves that to the discretion of the carrier. It may extend clear across the rear end of the tender, or the ends of the handhold may set hack not more than six inches, measured from the ends of the end sill. The tender in question had a handhold extending across its rear end as stated in our opinion of January 5, 1926. And in addition thereto, two handholds located on the face of the end sill on each side of the drawbar as disclosed in the evidence.
If it is now the plaintiff’s contention that the above rule -relating to a shifting engine required a handhold to he located on the face of the end sill at the rear of the tender, and such a handhold was not there, although others were, there was no evidence warranting a finding that its absence was a cause of *139plaintiff’s inquiry, and a finding that it was would be merely conjeetual.
If in our opinion of January 5, 1926, we misconstrued the rule relating to footboards, that does not affect the conclusion there reached.
Petition denied.